1
2
3
                                                                     JS-6
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
12    RAYMOND CAMPA,                               Case No. 2:20-cv-03735-JGB (SHK)

13                              Plaintiff,
                                                   JUDGMENT
14                      v.

15
      FOOD AND DRUG
16    ADMINISTRATION, et al.,
17                               Defendants.
18
19
20         Pursuant to the Order Dismissing Complaint,
21         IT IS HEREBY ADJUDGED that this action is DISMISSED without
22   prejudice.
23
24   Dated: December 11, 2020
25                                           HON. JESUS G. BERNAL
26                                           United States District Judge

27
28
